    Case: 1:19-cv-07139 Document #: 52 Filed: 03/08/21 Page 1 of 5 PageID #:282




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

HERMINIA DOLEMBA                             )
on behalf of plaintiff and all others        )
similarly situated,                          )
                                             )       19 C 7139
                       Plaintiff,            )
                                             )       Judge Blakey
               v.                            )       Magistrate Judge Gilbert
                                             )
CHAMPION ROOFING, LLC,                       )
                                             )
                       Defendant.            )


                                        STATUS REPORT

       Pursuant to the Court’s order dated February 25, 2021 (Dkt. No. 51), plaintiff made

additional efforts to contact the 33 class members who had not submitted claim forms.

       Plaintiff received 4 additional claim forms, which have been submitted to the settlement

class administrator. Three class members responded that they would not submit a claim.

       Plaintiff attempted to contacted all 33 class members by telephone. Calls were

successfully placed to 23 class members where plaintiff was either able to leave a voicemail

message or speak with a person about the settlement. Plaintiff also followed up with 12 of these

23 class members by email, where plaintiff was able to identify an email address. 1 Class

members contacted by email were provided with a copy of the court’s order dated February 25,

2021 (Dkt. No. 51), the notice and claim form (Dkt. No. 50-1, Exhibit 1 to Appendix A to Dkt.

No. 50), and a link to plaintiff’s counsel’s website, www.edcombs.com, directing class members


       1
          At their own expense, plaintiff’s counsel asked the settlement administrator to ascertain
if email addresses were identifiable for any of the settlement class members using a third-party
service. Plaintiff also searched for additional class member email addresses using publicly
available information.

                                                 1
    Case: 1:19-cv-07139 Document #: 52 Filed: 03/08/21 Page 2 of 5 PageID #:283




to the Class Notices tab where the settlement agreement, notice and claim form were posted.

Plaintiff also followed up with additional calls to 17 of these 23 class members. A follow up call

to one class member was not successful and plaintiff’s call was automatically disconnected.

       Calls placed to 6 class members were not successfully connected and plaintiff either

received a message that these numbers were no longer in service or the call was not connected.

For 2 of these 6 class members, plaintiff was able to identify an email address and these class

members were contacted by email about the settlement.

       Calls were placed to 4 class members where plaintiff was unable to leave a message or

otherwise speak with a person. For 3 of the 4 class members, plaintiff was able to identify an

email address and these 3 class members were contacted by email.

       After these additional notice efforts, there are now 9 claimants. These additional

claimants represent 23% of the entire class (38 class members / 9). In a similar TCPA call case

where class members were given notice by U.S. mail and email, and the notice was also posted

online, the claims response rate was 7%. Dolemba v. Fora Financial, LLC, 16 C 10651 (N.D.

Ill.)(Dkt. No. 73) (Exhibit A). See also, Examples of response rates in TCPA junk fax cases,

Wood Dale Chiropractic, Ltd. v. DrFirst.com, Inc., 12 C 780 (N.D. Ill.)(Dkt. No. 73)(fax and

publication notice; claims response rate was approximately 2%); Able Home Health, LLC and

Dr. G. Neil Garrett DDS, PC v. Globe Med-Surgical Supply Co., 12 C 5608 (N.D. Ill.) (Dkt. No.

90) (fax notice; claims response rate was 4%); Dr. William P. Gress v. Northwood, Inc., 12 C

7278 (N.D. Ill.) (Dkt. No. 38)(fax and mail notice; claims response rate was approximately 14%);

Bridgeport Pain Control Center, Ltd. v. MedPlus, Inc., 13 C 7465 (N.D. Ill.)(Dkt. No. 105)

(notice by fax, U.S. Mail, and publication; claims response rate was approximately 7%). The




                                                 2
    Case: 1:19-cv-07139 Document #: 52 Filed: 03/08/21 Page 3 of 5 PageID #:284




class member response received in this matter is within the range of other TCPA class

settlements.

       The Court expressed concerns about satisfaction of the numerosity requirement.

Fed.R.Civ.P. 23(a)(1) requires that the class be "so numerous that joinder of all members is

impracticable." The numerosity requirement is satisfied if it is reasonable to conclude that the

number of members of the proposed class is greater than the minimum number required for class

certification, which is about 10-40. Kulins v. Malco, 121 Ill. App. 3d 520, 530, 459 N.E.2d 1038

(1st Dist. 1984) (19 and 47 sufficient); Swanson v. American Consumer Industries, 415 F.2d

1326, 1333 (7th Cir. 1969) (40 class members sufficient); Cypress v. Newport News General &

Nonsectarian Hosp. Ass'n, 375 F.2d 648, 653 (4th Cir. 1967) (18 sufficient); Riordan v. Smith

Barney, 113 F.R.D. 60, 62 (N.D. Ill. 1986) (10-29 sufficient). But see, Anderson v. Weinert

Enters., 986 F.3d 773 (7th Cir. 2021) (class certification was denied where joining 37 local

plaintiffs employed at the same place was feasible).

       In this case there are 38 class members who have no apparent connection with one

another (other than that Defendant viewed them as prospects) and who are scattered throughout

northern Illinois. The class members have no prior relationship with defendant. Each class

member was called two or more times, with a total of over 90 calls allegedly placed using an

autodialer or prerecorded message or artificial voice in violation of the Telephone Consumer

Protection Act (TCPA”). Plaintiff received over 7 calls from defendant. For the foregoing

reasons, plaintiff submits that the numerosity requirement is satisfied.

       The TCPA provides that a plaintiff may recover the greater of actual damages or $500 for

each violation. 47 U.S.C. § 227(b)(3). The Court may increase or treble the damages if it finds

that the defendant willfully or knowingly violated the TCPA. Here, the number of violations



                                                 3
    Case: 1:19-cv-07139 Document #: 52 Filed: 03/08/21 Page 4 of 5 PageID #:285




varies among class members (hypothetically from $1,000.00 to $3,500.00 for non-willful

violation) and size of each class member’s individual claim varies.



                                     Respectfully submitted,

                                     s/ Heather Kolbus
                                     Heather Kolbus


Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                                4
    Case: 1:19-cv-07139 Document #: 52 Filed: 03/08/21 Page 5 of 5 PageID #:286




                                CERTIFICATE OF SERVICE
        I, Heather Kolbus, certify that on March 8, 2021, I caused a true and accurate copy of the
foregoing document to be filed via the court’s CM/ECF system which caused notice via email to
be sent to the following:
       Peter M. Spingola – pspingola@chapmanspingola.com
       Robert J. Shapiro – rshapiro@chapmanspingola.com
       Chapman Spingola LLP
       190 S. LaSalle Street, Suite 3850
       Chicago, IL 60603


                                      s/ Heather Kolbus
                                      Heather Kolbus


Daniel A. Edelman
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                                5
